EXHIBIT 4.1 SPECIMENOF COMMON STOCK CERTIFICATE COMMON STOCK COMMON STOCK Certificate Number CHINA FILMS TECHNOLOGY, INC. Shares ***0*** INCORPORATED UNDER THE LAWS OF THE STATE OF NEVADA SEE REVERSE FOR CERTAIN DEFINITIONS AND A STATEMENT AS TO THE POWERS, DESIGNATIONS, PREFERENCES, RESTRICTIONS, AND RIGHTS OF SHARES CUSIP NO. THIS CERTIFIES THAT IS THE RECORD OWNER OF ***** ZERO ***** FULLY PAID AND NON-ASSESSABLE SHARES OF COMMON SHARES, $0.0, OFCHINA FILMS TECHNOLOGY, INC. transferable on the books of the by the registered holder hereof in person or by duly authorized attorney upon surrender of this certificate properly endorsed. This certificate is not valid unless countersigned by the Transfer Agent and registered by the Registrar. In Witness Whereof, the Company has caused this certificate to be signed in facsimile by it authorized officers and its facsimile seal to be affixed. Dated: /s/ CHINA FILMS TECHNOLOGY, INC. CORPORATE SEAL /s/ Secretary President TRANSFER AGENT AND REGISTRAR /s/ By AUTHORIZED SIGNATURE 1 CHINA FILMS TECHNOLOGY, INC. The Company is authorized to issue Common Stock only. The Company shall furnish without charge to each stockholder who so requests a statement of the powers, designations, preferences and relative, participating, optional or other special rights of each class of stock of the Company or series thereof and the qualifications, limitations or restrictions of such preferences and/or rights so far as the same shall have been fixed, and of the authority of the Board of Directors to designate and fix any preferences, rights and limitations of any wholly unissued series. Such requests shall be made to the Secretary at the principal office of the Company. The following abbreviations, when used in the inscription on the face of this certificate, shall be construed as though they were written out in full according to applicable laws or regulations: UNIF GIFT MIN ACT – Custodian TEN COM as tenants in common (Cust) (Minor) under Uniform Gifts to Minors Act (State) TEN ENT as tenants by entireties JT TEN as joint tenants with right of UNIF TRF MIN ACT – Custodian (until age ) survivorship and not as (Cust) under Uniform Transfers tenants in common (Minor) to Minors Act (State) Additional abbreviations may also be used though not in the above list. For value received, hereby sell, assign and transfer unto (PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER OF ASSIGNEE) (PLEASE PRINT OR TYPEWRITE NAME AND ADDRESS OF ASSIGNEE) number of shares of the capital stock represented by the within Certificate, and do hereby irrevocably constitute and appoint Attorney to transfer the said stock on the books of the within namedwith full power of substitution. Dated: /s/ /s/ NOTICE: THE SIGNATURE TO THIS ASSIGNMENT MUST CORRESPOND WITH THE NAME(S) AS WRITTEN UPON THE FACE OF THE CERTIFICATE, IN EVERY PARTICULAR WITHOUT ALTERATION OR ENLARGEMENT OR ANY CHANGE WHATSOEVER. 2
